El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
De nna moción para desestimar nna apelación aparece que la Corte de Distrito de San Jnan, Primer Distrito, libró nn anto de certiorari para revisar los procedimientos de una corte municipal en nna acción de desahucio. Después de una vista y de sometido el caso, la corte de distrito anuló el auto e impuso' las costas al peticionario, apelante ahora, ante esta corte.
La apelada al solicitar la desestimación, ha insistido en que la ley de desahucio sólo tiene en cuenta una apelación de la corte municipal a la de distrito, o de una de distrito a la Corte Suprema, y que por el hecho de presentar una solicitud de certiorari para revisar el procedimiento de una corte municipal el apelante ha burlado la ley toda vez que conseguirá que su proposición sea revisada por tres cortes en vez de en un solo juicio y una sola revisión.
La ley de certiorari de 1904 (Comp. see. 1349) concede un derecho de revisión limitado. La corte de revisión sólo tiene facultad para considerar cuestiones de jurisdicción o procedimiento o completar procedimientos' cuando, la corte inferior erróneamente rehúsa hacerlo. La corte superior, no-tiene facultad alguna para considerar el caso por sus méri-tos sustanciales. Por tanto, cuando un peticionario hace una petición a una corte para que expida un auto de certio-rari en un procedimiento de desahucio, la corte de distrito-debe examinar la petición con gran cuidado. Se presumirá -que cada corte lo ha hecho así. Desde luego que la corte puede con frecuencia anular el auto después de oir a la otra parte, como sucedió aquí.
La ley, sin embargo, en un caso adecuado como el arriba indicado, confiere a todo ciudadano el derecho a que sean *818revisados todos los- procedimientos mediante auto de certio-rari. Es una proposición -universal de la cual no se hace excepción de los casos de desahucio. Es cuestión de razón que si ha habido serias infracciones de jurisdicción o pro-cedimiento, que existe una rápida revisión mediante certio-rari. La ley no establece excepción y no podemos estable-cerla nosotros. Una apelación proqede en todos los casos de conformidad con el artículo 295 del Código de Enjuicia- ■ miento Civil.
Si la apelada está convencida de que el certiorari era un procedimiento frívolo y de que la apelación asimismo 16 es, o que ha sido interpuesta para demorar, hay medios de llegar al asunto por medio de una moción a esta corte.
' ' Ninguna de las cuestiones esenciales están ante nuestra consideración. El apelante oportunamente solicitó una pró-rroga del término para radicar la transcripción de autos. t>ébe declararse sin lugar la moción de desestimación y como ha pasado mucho tiempo se concede al apelante un término ‘de cinco dias dentro del cuál deberá radicar la expresada transcripción.